COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  '

                                                  '               No. 08-19-00159-CR
  IN RE: JAMES RANDALL DOWNS,
                                                  '          AN ORIGINAL PROCEEDING
                                 Relator.
                                                  '                 IN MANDAMUS
                                                  '

                                                  '

                                  MEMORANDUM OPINION

       Relator, James Randall Downs, a Texas inmate, has filed a petition for writ of mandamus

against the 143rd District Court of Ward County, Texas, alleging that the court has not transmitted

to the Court of Criminal Appeals a copy of the application for writ of habeas corpus, any answers,

and a certificate reciting the date upon which findings were made. To obtain mandamus relief,

Relator must demonstrate that he does not have an adequate remedy at law and that the act he seeks

to compel is ministerial. State ex rel. Young v. Sixth Judicial District Court of Appeals, 236 S.W.3d
207, 210 (Tex.Crim.App. 2007). The Court of Criminal Appeals has exclusive jurisdiction to grant

relief in a post-conviction habeas corpus proceeding where there is a final felony conviction.

Padieu v. Court of Appeals of Texas, Fifth District, 392 S.W.3d 115, 117 (Tex.Crim.App. 2013);

Ex parte Alexander, 685 S.W.2d 57, 60 (Tex.Crim.App. 1985); TEX.CODE CRIM.PROC.ANN.

art. 11.07, § 5. As an intermediate appellate court, we do not have jurisdiction over matters related
to Article 11.07 applications for writs of habeas corpus. See Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex.Crim.App. 1991); In re McAfee, 53 S.W.3d 715, 718 (Tex.App.--Houston

[1st Dist.] 2001, orig. proceeding). Accordingly, the petition for writ of mandamus is dismissed

for lack of jurisdiction.


August 14, 2019
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                              -2-